Citation Nr: 0024306	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  99-05 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The veteran had active duty from June 1967 to October 1975.

This appeal arises from a December 1997, Department of 
Veterans Affairs (VARO), St. Petersburg, Florida rating 
decision, which, in pertinent part, denied the appellant 
entitlement to service connection for the veteran's cause of 
death.

The veteran had an appeal pending before the Board at the 
time of his death.  The appellant's VA Form 21-534 received 
in October 1997, when read along with her cover letter, 
indicates that she may also be claiming entitlement to 
accrued benefits based on the pending claims.  The RO should 
clarify her intentions in this regard, and undertake the 
development necessary.


FINDINGS OF FACT

1.  The veteran served on active duty from June 1967 to 
October 1975.

2.  The veteran expired in March 1997.  The Certificate of 
Death listed the immediate cause of death as cardiopulmonary 
arrest, due to or as a consequence of coronary artery 
disease.  An Affidavit of Amendment to Medical Certificate of 
Death dated in August 1997 listed post traumatic stress 
disorder (PTSD) as a significant condition contributing to 
death but not resulting in the underlying cause.

3.  At the time of his death, the veteran was service-
connected for PTSD.

4.  Statements from the veteran's private physicians indicate 
that PTSD and its effects may have contributed to his fatal 
cardiopulmonary arrest.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  38 U.S.C.A. § 5107 
(West 1991); Ramey v. Brown, 9 Vet. App. 40 (1996); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In this case, the appellant claims that the service connected 
PTSD either caused or contributed substantially or materially 
to the cause of death.  She also argues that the PTSD 
hastened the veteran's death by preventing effective 
treatment.  According to the amended death certificate, the 
veteran died as a result of cardiopulmonary arrest due to or 
as a consequence of coronary artery disease.  PTSD was listed 
as a significant condition contributing to death but not 
resulting in the underlying cause of death.  

In support of her claim, the appellant has submitted letter 
from the veteran's private physicians, John J. Janick, M.D. 
and Paul M. Popper, M.D., and from his counselor Nicholas 
Anthony, Ph.D.  Dr. Janick, in an April 1997 letter, reported 
that the veteran had heart disease for the last four years 
and opined that PTSD worsened his heart condition and added 
to his early death.  

In a June 1997 letter and an August 1997 addendum, Dr. Popper 
opined that PTSD was one of numerous factors that were 
contributing factors in the veteran's death.  Specifically, 
Dr. Popper indicated that PTSD contributed to poor control of 
multiple risk factors relating to his underlying coronary 
artery disease.  The emotional and psychological consequence 
of his disorder led to poor control of his other physical 
disabilities.  He claimed that these behavioral 
characteristics specifically led to risk factors that are 
contributory to the acceleration and worsening of coronary 
artery disease.

Letters from Dr. Anthony, dated from January 1996 to March 
1997, indicated that Dr. Anthony sought extension of 
readjustment counseling for the veteran on the basis that a 
continuation of treatment was "critical to his life 
threatening cardiac illness" due to the acute stress aspects 
of his post traumatic stress disorder.  In his March 1997 
letter, Dr. Anthony reported that he had been seeing the 
veteran since December 1992, and opined that PTSD was one of 
the significant factors that contributed to his cardiac 
condition.  The appellant has also submitted articles and 
medical opinions in support of her claim.

The record includes medical opinion providing a link between 
the veteran's fatal heart disease and service-connected PTSD, 
thereby satisfying the elements of a well-grounded claim for 
service connection for the cause of the veteran's death.  See 
Caluza, 7 Vet. App. at 506; Jones, 7 Vet. App. at 137.  In so 
finding, the Board further notes the "uniquely low" burden 
of persuasion for establishing a well grounded claim.  See 
Hensley v. West, 212 F.3d 1255 (2000).


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  To this extent 
only, the appeal is granted.



REMAND

Because the claim of entitlement to service connection for 
the cause of the veteran's death is well grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

Prior to final disposition of this claim, all relevant 
medical records must be obtained.  This includes the 
veteran's terminal hospital records from Bon Secours St. 
Joseph Hospital and all records of his private of medical 
treatment for PTSD and for heart disease.  To this point, the 
Board is aware that Drs. Janick, Popper and. Anthony provided 
such treatment.  There is also reference in the claims file 
to multiple hospitalizations for treatment of heart disease 
in the year prior to death.  The RO should obtain these 
records.

Accordingly, the case is REMANDED for the following 
development:

1.  VARO should take the necessary steps 
to obtain records of the veteran's 
terminal hospitalization at Bon Secours 
St. Joseph Hospital.

2.  VARO should take the necessary steps 
to obtain all records of the veteran's 
treatment by Drs. Janick, Popper and 
Anthony. 

3.  VARO should also contact the 
appellant and request the names, 
addresses, and approximate treatment 
dates of any additional providers of 
office treatment, outpatient treatment or 
inpatient treatment of the veteran's PTSD 
and cardiovascular disorders.  VARO 
should then take the necessary steps to 
obtain these records.

4.  Following completion of the 
foregoing, VARO must review the claims 
folder to ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

5.  The RO should then review the 
expanded record and readjudicate the 
issue of entitlement to service 
connection for the cause of the veteran's 
death.  If the appellant's claim remains 
in a denied status, she should be 
provided a supplemental statement of the 
case, which includes any additional 
pertinent law and regulations, and a full 
discussion of action taken on the claim.  

The purpose of the REMAND is to procure clarifying 
information and to satisfy due process requirements.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 


